87 F.3d 1321
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Samuel PATTERSON, Plaintiff-Appellant,v.U.S. COLD STORAGE, Defendant-Appellee.
No. 95-15799.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted May 13, 1996.Decided June 5, 1996.

Before:  ALARCON, BEEZER, and RYMER, Circuit Judges.

ORDER

1
We AFFIRM for the reasons set forth in the district court's "Order Granting Defendant's Motion for Summary Judgment" entered March 30, 1995.